OPINION
BARRY, Circuit Judge.
This is an age discrimination case brought under the Age Discrimination in Employment Act, 29 U.S.C. § 621-634 (“ADEA”), and the Pennsylvania Human Relations Act (“PHRA”), 43 Pa.C.S.A. § 951,1 alleging discriminatory discharge. The District Court granted defendant’s motion for summary judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291 and will affirm.
The parties are familiar with the facts of the underlying dispute and we will, accordingly, discuss them only as necessary to resolve the issues presented.
In 1993, at the age of 49, appellant, Bernard A. Rozic, began working for Trinity Industries, Inc. at its plant in Butler, Pennsylvania. Trinity manufactures rail-cars for railroad companies, which includes manufacturing boxcar floor component parts. In the summer of 1998, Trinity transferred the production of these component parts to its plant in Butler. At this time, Rozic was an estimator, with responsibilities including job quotes and setting production standards.
The boxcar floor component parts project came to the Butler plant with very high production standards, which Trinity needed to meet to make a profit. Unfortunately, the Butler plant was unable to meet these standards, as too few component parts were being produced and the ones that were produced often needed to be redone for quality purposes. Rozic viewed this failure to meet the production schedule as a “major catastrophe” for Trinity.
Believing that Rozic had the capabilities to turn things around, plant manager Robert Hilliard (age 57) assigned Rozic (now in his mid-fifties) to production supervisor of the boxcar floor project in November 1998. Significantly, Rozic replaced a much younger Jerry Walters (age 33) as the head of the project. Like his younger, predecessor, however, Rozic could not get the Butler plant to meet production expectations. Rozic fairly quickly came to the conclusion that the production standards were unrealistically high, and began to consistently complain to Hilliard and others about the standards. In or about December 1998, Rozic lowered the production standards on the boxcar floor project, which reduced the number of parts required to be redone but also decreased the number of parts produced each day.2 *153Consequently, Trinity could not meet its original production figures under Rozic’s revised standards, resulting in a financial loss.
During this period, Gary Sehmedt (age 52) became operations supervisor and was responsible for, among other things, overseeing the daily operations at the Butler plant. In or about March or April 1999, Sehmedt asked to review the records of the boxcar floor project and asked the interim plant superintendent, Gale Buzard (also in his early-fifties), to reinstate the original production standards in an effort to get the project back on track and to compete with Trinity’s competitors, who were lowering the price of their railcars. Once again, however, the Butler plant could not meet these standards.3
In the wake of these reinstated standards, Rozic renewed his protests that Trinity was placing unrealistic expectations on him and the plant. In April 1999, having determined that Rozic was no longer the man for the job, Buzard transferred Rozic off the boxcar floor project to production supervisor of the fabrication shop. It is undisputed that this was a lateral transfer, rather than a demotion, and that Rozic retained the same title and pay rate. Rozic was replaced on the boxcar floor project by Robert Hall (age 25)4
On April 28, 1999, despite the fact that he was no longer in charge of the boxcar floor project, Rozic walked into Hilliard’s office again complaining about the production standards and tendered his resignation.5 Hilliard notified Buzard and Sehmedt of Rozic’s resignation and determined that Ron Lehere (age 66) could assume Rozic’s duties. Within hours of saying he was resigning, Rozic informed Hilliard that he had changed his mind.6 At some point between April 28 and May 6, 1999, Hilliard informed Sehmedt that Rozic was seeking to withdraw his resignation.
On May 6, 1999, however, Sehmedt learned that Rozic planned to write a letter of complaint to various company officials about the boxcar floor project standards and his removal from the supervisory position over that project.7 *154Sehmedt advised Hilliard to have Rozic out of the plant by noon. Accordingly, Hilliard called Rozic into his office and told him Trinity would not accept the withdrawal of his resignation and to leave the plant by noon.
Rozic’s discrimination claim hinges on Trinity’s refusal to accept the withdrawal of his resignation. To this end, Rozic points, in addition to the appointment of Hall and a general effort to make Rozic fail at his job, to the fact that Trinity, in December 1998, has accepted the withdrawal of a resignation by 36-year old Karl Kneehtel. Knecthel had been plant superintendent, but was unhappy in that position because it did not permit him to spend enough time with his family and it was not the type of technical work he preferred. Rather than have Knecthel resign, Trinity convinced him to stay on as a tooling and fixturing engineer, a position which satisfied Knecthel’s concerns. Buzard (age 52 at the time) replaced Knecthel as plant superintendent.
On March 6, 2000, Rozic initiated this lawsuit. On May 29, 2001, in a thorough opinion, the District Court granted Trinity’s motion for summary judgment because there was insufficient evidence to permit a reasonable jury to find that Trinity’s reasons for discharging Rozic were unbelievable or that age discrimination was more likely than not the cause of his discharge. This appeal followed.
We review the District Court’s grant of summary judgment de novo. In so doing, we must view the record in the light most favorable to Rozic and determine whether genuine issues of material fact exist and, if not, whether Trinity is entitled to judgment as a matter of law. Anderson v. Consolidated Rail Corp., 297 F.3d 242, 246-47 (3d Cir.2002); Sheet Metal Workers’ Int’l Ass’n v. Herre Bros., 201 F.3d 231, 239 (3d Cir.1999).
Rozic’s attempt to establish age discrimination through indirect evidence is analyzed under the familiar McDonnell Douglas8 shifting-burden three-step framework. Anderson, 297 F.3d at 249; Simpson v. Kay Jewelers Div. of Sterling, Inc., 142 F.3d 639, 643-44 (3d Cir.1998). Under this framework, Rozic must first establish a prima facie case of age discrimination.9 If this is done, the burden shifts to Trinity to produce evidence of a legitimate nondiseriminatory reason for the adverse decision. If Trinity posits such proof, Rozic must then show that Trinity’s articulated reasons are merely a pretext for age discrimination. Kay Jewelers, 142 F.3d at 644 n. 5. To show pretext, Rozic must point to some evidence from which a fact finder could reasonably either (1) disbelieve Trinity’s articulated legitimate reasons; or (2) believe that an invidious discriminatory reason was more likely than not a motivating or determinative cause of Rozic’s discharge. Id. at 644; see also Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir.1994).
In light of the District Court’s thorough analysis, which set forth ample reasons for refuting all of Rozic’s contentions, we need not burden this opinion with an extensive discussion of Rozic’s claims. Put simply, *155even assuming that Rozic established a prima facie case (an assumption which is by no means free from doubt), there was insufficient evidence to permit a reasonable jury to disbelieve Trinity’s legitimate reasons for discharging Rozic, or to believe that age discrimination was more likely than not a motivating or determining cause of his discharge.
Trinity’s primary justification for refusing to accept Rozic’s withdrawal of his resignation was his persistent history of complaining about the boxcar floor production standards and his decision to tender his resignation based on his disenchantment with company policy, which, according to Trinity, illustrated that Rozic was not a team player. It is undisputed that Rozic did, in fact, persistently complain about and resist the production standards. Accordingly, no reasonable jury could doubt the veracity of Trinity’s reasons for discharging Rozic. Moreover, as the District Court aptly summarized, “[i]n light of Rozic’s incessant complaints regarding the production standards and their patent importance in Trinity’s ability to make a profit, we conclude that Rozic has failed to establish that the real reason for his termination was age discrimination.” A42.
Rozic’s reliance on Trinity’s decision to accept Knecthel’s withdrawal of his resignation is similarly misplaced. Unlike Rozic, Knecthel had not engaged in a prolonged campaign of protesting company standards and did not offer his resignation in protest of such standards. Accordingly, the factual circumstances surrounding Kneethel’s resignation are wholly inapposite to Rozic’s case. Moreover, Rozic overlooks the fact that Trinity also encouraged Leslie Hall (age 51) to reconsider his tendered resignation. As the District Court observed, Rozic “cannot selectively choose a younger comparator to give rise to an inference of discrimination.” A45.10
Rozic’s remaining contentions are unavailing, were carefully analyzed by the District Court, and do not warrant further discussion.
In sum, after careful consideration of the record and the parties’ contentions, we agree with the District Court that Rozic failed to adduce sufficient evidence to preclude summary judgment.
For the foregoing reasons, we will affirm the order of the District Court granting summary judgment to Trinity.

. Because the PHRA applies the same standards as the ADEA, we will only discuss the ADEA portion of the complaint, as our analysis of the ADEA applies with equal force to appellant’s PHRA claims.


. By lowering the production standards, Rozic also increased his “efficiency” rating be*153cause the plant was able to meet Rozic’s reduced standard, which made Rozic appear more efficient.


. Consequently, Rozic's efficiency rating dropped.


. Unfortunately, Hall was also unable to meet the production standards and voluntarily left his post for another position within four months of replacing Rozic. Notably, Hall was replaced by a tandem of workers in their late-fifties or early-sixties.


. Rozic’s complaint unequivocally asserts that he tendered his resignation. During discovery, Rozic waffled on this point, essentially contending that he did not really mean to tender his resignation. It is undisputed, however, that Hilliard was left with the impression that Rozic had resigned and that Rozic said he was reigning. Appellant’s Br. at 11 ("Within hours of saying that he was resigning. ...”). Even assuming that his admission of resignation in his complaint can be overlooked, Rozic, at the very least, entered Hilliard’s office and threatened to resign over the boxcar floor production standards.


. There is some dispute as to precisely when Rozic notified Hilliard of this change of mind. We, however, must construe the record in a light most favorable to Rozic and will, therefore, assume that he tried to withdraw his resignation within a few hours of tendering it.


. After his discharge, Rozic did write his letter to various company officials complaining about the boxcar floor project standards. In it, Rozic wrote that his discharge had a "direct correlation” to the "unfair labor rates on the boxcar floor” project. Around this time, Rozic also wrote a letter to Sehmedt further protesting the production standards and his discharge from Trinity. Neither letter expressly mentions "age discrimination” as being a factor in Rozic’s removal, although the *154letter to Sehmedt alludes to "other important issues,” which Rozic contends meant "age discrimination.”


. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).


. To establish a prima facie case, Rozic was required to show that (1) he was a member of the protected class (i.e., that he was at least 40 years old during the relevant period); (2) that he was qualified for the position at issue; (3)that he suffered an adverse employment action; and (4) that he was treated differently than a sufficiently younger and similarly situated person, raising an inference of age discrimination. Anderson, 297 F.3d at 249.


. Similarly, Rozic overlooks the facts that he replaced a much younger worker to become production supervisor of the boxcar floor project and that Robert Hall was replaced by workers who were all older than Rozic. In this regard, we also note that Rozic was hired at the age of 49, i.e., while a member of the protected class, that all of the alleged discrimmating supervisors were roughly the same age as Rozic, and that older workers were frequently used to replace younger workers at the Butler plant. While none of these facts is, standing alone, dispositive, they do undermine Rozic’s efforts to single out a couple of younger workers who allegedly received more favorable treatment.